Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/29/2021 have been fully considered but they are not persuasive.
Regarding part 1c, applicant argues about the width of the thickness of the plates versus the width of the groove in the locking pins.  Examiner notes that applicant does not claim “width” nor any other size relationships.  Regarding part 1ciii, applicant argues a depth of the notch.  Examiner notes that applicant does not claim “depth” nor any other size relationships.  Examiner notes that applicant only claims the presence of a notch, and what it engages.  Yoo discloses this notch and engagement of the plate with the notch.
Regarding part 1d, applicant argues that the chamfered surface shown by Yoo does not function in the manner of the “inclined arc surfaces” as claimed.  Examiner has shown that Yoo has inclined arc surfaces, in the same location, and engage the same parts as claimed by applicant.  Therefore, examiner contends that the surfaces perform as claimed.  Examiner notes that applicant’s figures do not show the arc surface engaging the shell, but applicant’s figures disclose the end surface of the pins engaging the shell.  This discrepancy has incurred the 112b rejection included below.
Regarding part 2, applicant seems to reiterate the claimed subject matter of dependent claims.
Regarding parts 3, applicant seems to reiterate the claimed subject matter of dependent claims.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:

    PNG
    media_image1.png
    248
    364
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    230
    425
    media_image2.png
    Greyscale
 -Applicant claims inclined arc surfaces press against the inner hinge shell “to resist the holding grooves departing the peripheries of lock holes”.  Examiner notes that this feature is not shown in the drawings.  Examiner notes that figure 7 shows the rounded arc surface not abutting anything, but the end surface of the locking pin engages the inner plate.  Same in figure 11b.  This creates a question regarding the scope of the “inclined arc surfaces”.  Examiner has assumed this is merely the rounded surface adjacent the end surface of the locking pin, and does NOT the end surface of the locking pin.  Does applicant intend that the “inclined arc surface” includes the end surface?  Examiner notes that 

Regarding claim 9, examiner is unsure if applicant is trying to claim the unlocked state or a method of use.  Examiner assumes applicant intends to claim an unlocked state.  Examiner is unsure of the feature applicant is trying to claim.

Regarding claim 10, examiner is unsure if applicant is trying to claim the unlocked state or a method of use.  Examiner assumes applicant intends to claim an unlocked state.   Examiner is unsure of the feature applicant is trying to claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over 4890950 Yoo in view of 6343406 Yeh.
Regarding claim 1, Yoo discloses a ladder hinge with dual lock-pins comprising: 

    PNG
    media_image3.png
    499
    707
    media_image3.png
    Greyscale
an outer hinge member 100 having a first outer hinge shell 100 and a second outer hinge shell 100’ oppositely joined together with two opposite lock-holes 11 being vertically disposed at the first and second outer hinge shells (Figure 2), respectively; 
an inner hinge member 100” with three pairs of locating holes (a, b, c) being disposed at inner hinge member 100” corresponding to the said two lock-holes 11, respectively; 
a pivot 6 joining the outer hinge member 100 and the inner hinge member 100’ and allowing the inner hinge member and the outer hinge member turning relative to each other; 
a locking device consisting of a push knob 7, a compression spring 13 and a lock-pin assembly 8, wherein the push knob 7 and the compression spring 13 are disposed outside the first outer hinge shell 100, two ends of the compression spring bias the pivot and the push knob respectively (figure 3), the lock-pin assembly 8 provides a handle (plate portion of 8) disposed outside the second outer hinge shell 100’, a linking shaft 7’ having an end secured to the handle (using boss 9’ and pin 9”) and another end passing through the pivot 6 and the compression spring 13 and secured to the push knob 7 (unitary with push knob 7), and two lock-pins 10 being disposed parallel to the linking shaft 7’ and corresponding to the lock-holes 11 of the outer hinge member with each of the lock-pins 10 having an end attached to the handle (plate portion of 8) and another end being free end respectively (figure 4); 
wherein the lock-pins 10 each are provided with a holding groove 15 disposed near free ends thereof oppositely facing outward respectively (facing opposite directions in figure 5 so that both 
    PNG
    media_image4.png
    303
    320
    media_image4.png
    Greyscale
further provided with an inclined arc surface (chamfered or rounded edges, figure 4) disposed at the free ends and opposite to the holding grooves (chamfered edge goes all the way around the lock-pin 10, therefore part of the inclined arc surface is opposite the holding groove, detailed in figure 6); 
whereby, due to resilience of the compression spring (spring 13 forces the lock-pins into engagement, as applicant’s spring is similarly biased) the second outer hinge shell 100’ at peripheries of the lock-holes falls into the holding grooves with the free ends of the lock-pins pressing against the second inner hinge shell (shoen in figure 6 above) during the ladder hinge being at an unlocked state (as shown in figure 6); 
due to the resilience of the compression spring (spring 13 forces the lock-pins into engagement, as the applicant’s spring is similarly biased) the inclined arc surfaces press against the inner hinge member (figure 6) to resist the holding grooves departing the peripheries of lock-holes at the time of the inner hinge member being turned inward relative the outer hinge member to conduct a closing operation.
Yoo does not disclose that the inner hinge member is made of two shells.
Yeh discloses a similar hinge having a locking member 3 with a pivot 4, spring 5, an outer member (21 and 22) and an inner member (11 and 12) made of two shells 11 and 12.  The outer member has fewer holds than the inner member.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a two part construction of the inner member of Yoo, as old and well known in the art taught by Yeh, as this would provide an equivalent structure of a different design, and may be more appropriate 
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the intended use is met in the prior art.

Regarding claim 2, Yoo as modified discloses the ladder hinge with dual lock-pins as defined in claim 1, wherein the lock-holes A and locating holes 11 are round holes, and the lock-pins are round lock-pins (figure 2).


    PNG
    media_image5.png
    314
    514
    media_image5.png
    Greyscale
Regarding claim 3, Yoo as modified discloses the ladder hinge with dual lock-pins as defined in claim 2, wherein the holding grooves 15 of the lock-pins are waxing crescent moon shaped grooves with a circular bottom having a radius equal to the radius of the cross section of the respective lock-pins and an angular distance between two ends of the circular bottom with respect to a center line of the cross section is greater than 180°.  Examiner notes that the locking pin 10 engaged with the lock hole A in figure 4 results in a “waxing crescent moon shape”, as detailed in the annotated figure 4.  



It would have been obvious to one of ordinary skill in the art at the time of the invention to make the handle (plate portion 8) of Yoo any shape that is known in the art, such as round (known in Yeh) and knob shaped (known on the other side of Yoo).  Examiner notes that this change of shape does not alter the form, function, or use, of the device of modified Yoo, and would be done for aesthetic or comfort means.  A change of shape is considered a matter of choice.  See MPEP 2144.04 (IV) (b).

Regarding claim 8, Yoo as modified discloses the ladder hinge with dual lock-pins as defined in claim 1, wherein the compression spring 13 is compressed during the ladder hinge at the unlocked state (figure 5).

Regarding claim 9, as best understood, Yoo as modified discloses the ladder hinge with dual lock-pins as defined in claim 1, wherein the free ends of the lock pins 10 contact and are guided into one of the three pairs of the locating holes of the inner hinge member (shown in figure 3) during the inner hinge member being turned relative to the outer hinge member to conduct and opening operation (examiner notes that any rotation will force the lock pins into the holes of the inner hinge member, due to the spring, and any rotation will choose a different hole to engage) with the holding grooves being forced to depart the second outer hinge shell at the peripheries of the lock holes by the resilience of the compression spring (the compression spring does not “force” anything to depart from the groove), and the lock pins pass through the inner hinge member and the outer hinge member to reach a locked state (shown in figure 4).  


Regarding claim 10, as best understood, Yoo as modified discloses the ladder hinge with dual lock-pins as defined in claim 1, wherein the second outer hinge shell at the peripheries of the lock holes keeps to stay in the holding grooves (figure 4) with the inclined arc surfaces pressing against the second inner hinge shell (figure 6, since the “inclined arc surface” might include the end surface) and the ladder hinge keeps at the unlocked state during the closing operation being conducted.  
Examiner notes that the lock pins of Yoo are placed in the position of figure 6 (unlocked position) for rotation in either direction, and then are released from this position and are biased into the (locked) position of figure 3.



    PNG
    media_image6.png
    236
    675
    media_image6.png
    Greyscale
Regarding claim 12, Yoo as modified discloses the ladder hinge with dual lock-pins as defined in claim 1, wherein the first and second outer hinge shells (of Yoo, annotated in figure 4 below) and the first and second inner hinge shells are provided with reinforcing ribs (Yeh has ribs 111 and 211, one rib for each inner and outer member).

11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo as modified as applied to claim 1 above, and further in view of 2003/0037412 Lee.

    PNG
    media_image7.png
    488
    378
    media_image7.png
    Greyscale
Regarding claim 11, Yoo as modified discloses the ladder hinge with dual lock-pins as defined in claim 1, but is not disclosed with a rotation limiting inward recess/outward projection, but does disclose having an engaging hole (a plurality of engaging holes) which have a rivet.  Please see holes in arms 2, 2’, and 2’’.  Further, examiner notes that Yoo is rotationally limited because arm 2’’ cannot go between arm comprising 2 and 2’.  
Lee discloses a similar ladder hinge, having an outer hinge shells 200, inner hinge shells 300, and a locking device 580 with a spring and two locking pins 582, wherein the first and second outer hinge shells 200 are provided with an inward recess (annotated in fig 3) respectively, the first and second inner hinge shells 300 are provided with an outward projection (annotated in fig 3) respectively corresponding to the inward recess, and the inward recess and the outward projection contact with each other at the time of the inner hinge member being turned 180° outward relative to the outward hinge member (figure 2) to prevent the inner hinge member from being turned beyond 180°.
It would have been obvious to one of ordinary skill in the art at the time of the invention to shape the area outside the lock pin 8 of Yoo to a shape with a projection and a recess, as is known in similar hinges as taught in Lee, for the same purpose as limiting rotation, as shown in Lee.  Examiner contends that a discontinuous shape is present on the exterior of the plate sections of 100, 100’, and 100’’, but does not disclose that it performs a function.  Examiner contends it would have been obvious to one of ordinary skill in the art to change the shape of the existing discontinuous shapes of Yoo to the shape of Lee for the purpose of Lee, as this is a known and commonly desired feature of the art.  
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo as modified as applied to claim 1 above, and further in view of 2004/0216277 Beaver.
Regarding claim 4, Yoo as modified discloses the ladder hinge with dual lock-pins as defined in claim 1, wherein the lock-holes and locating holes are circular holes, for the circular locking pins 10.
Beaver discloses a similar hinge with locking slots 76, 78, which may be square (claim 24) and are used with non circular lock pins 108.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a different shape of the lock post AND lock holes of Yoo, as using an alternative shape is a known equivalent in the art, as taught by Beaver.  A change of shape is considered a matter of choice.  See MPEP 2144.04 (IV) (b).  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   Examiner notes that since lock pins 10 of Yoo do not have rotation around them, the shape of the pins are not required to be round.  

Regarding claim 5, Yoo as modified discloses the ladder hinge with dual lock-pins as defined in claim 4, wherein the holding grooves of the lock-pins are changed to be appropriate for a square pin, as taught by Beaver, above.  Examiner notes that the shape of the groove must still allow for the overlap required in figures 4 and 6.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677